Winborne, C. J.
Plaintiff, the appellant, states in his brief filed the evidence show contributory negligence as a matter of law? There is no evidence the plaintiff was exceeding the speed limit or otherwise violating safety laws. Should he have seen the trailer which completely blocked his road in time to have avoided running into it? The circumstances clearly make the question one for the jury. In discussing the law of the case, nothing need be added to what this Court has said in Burchette v. Distributing Co., 243 N. C. 120, 90 S. E. 2d 232; and Wilson v. Webster, 247 N.C. 393, 100 S.E. 2d 829.
No Error.